Exhibit 10.17

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS

 

IN Re MOTIVE, INC.

SECURITIES LITIGATION

 

:

:

:

   Civil Action No. A-05-CV-923-LY

STIPULATION AND AGREEMENT OF PARTIAL SETTLEMENT

This Stipulation and Agreement of Partial Settlement dated December 6, 2007 (the
“Stipulation”), is made and entered into pursuant to Rule 23 of the Federal
Rules of Civil Procedure by and among Lead Plaintiffs Lisa St. Aubin, Sara
Jackson and the City of Bethleham Aggregated Pension Fund (“Lead Plaintiffs”),
on behalf of themselves and the Class (as defined below), and defendants Motive,
Inc. (“Motive” or the “Company”), Scott L. Harmon (“Harmon”), Paul M. Baker
(“Baker”), R. Logan Wray (“Wray”), Eric J. Jones (“Jones”), Michael LaVigna
(“LaVigna”), Michael J. Maples (“Maples”), Thomas Meredith (“Meredith”), David
Sikora (“Sikora”) and John D. Thornton (“Thornton”) (collectively, the “Settling
Defendants”), by and through their respective counsel (together Lead Plaintiffs
and the Settling Defendants are the “Settling Parties”). This partial settlement
(the “Settlement”) specifically does not discharge or release any claims that
Lead Plaintiffs or the Class have against Motive’s former outside auditor,
non-settling defendant Ernst & Young (“E&Y”). The Settling Defendants and E&Y
are collectively referred to hereinafter as the “Defendants.”

HISTORY OF THE LITIGATION

A. On or after November 1, 2005, the following five actions were filed against
Motive and certain of its officers and directors in the United States District
Court for the Western District of Texas: Laurence Paskowitz v. Motive, Inc., et
al., Civil Action No. 05-CV-923; John Smith v. Motive, Inc., et al., Civil
Action No. 05-CV-942; Michael L. Steiner v. Motive, Inc., et al., Civil Action
No. 05-CV-963; Jonathan Cheek v. Motive, Inc., et al, Civil Action
No. 05-CV-970; and Allen R. Manuel v. Motive, Inc., et al, Civil Action
No. 05-CV-1030;

 

- 1 -



--------------------------------------------------------------------------------

B. On January 18, 2006, the Court entered an Order consolidating all of the
above-referenced actions under the caption In re Motive, Inc. Securities
Litigation, Civil Action No. 05-CV-923 (the “Action”). By the same Order, the
Court appointed Lisa St. Aubin, Sara Jackson and Bethleham Aggregated Pension
Fund as Co-Lead Plaintiffs (“Lead Plaintiffs”) and appointed the law firms of
Federman & Sherwood and Schiffrin & Barroway, LLP1 to serve as Co-Lead Counsel
and the law firm of Paul L. Smith & Associates to serve as Liaison Counsel for
the Class;

C. On October 27, 2006, Lead Plaintiffs filed the Consolidated Class Action
Complaint, which added Motive’s former outside auditor E&Y and Wray as
defendants. Thereafter, on February 1, 2007, Lead Plaintiffs filed the
Consolidated Amended Class Action Complaint (the “Complaint”), asserting
(i) claims under Sections 11, 12(a)(2) and 15 of the Securities Act of 1933, as
amended (the “Securities Act”) against Motive, Harmon, Baker, Jones, LaVigna,
Maples, Meredith, Sikora, Thornton and E&Y, and (ii) claims under Sections 10(b)
and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and Rule
10b-5 promulgated thereunder by the United States Securities and Exchange
Commission (“SEC”), against Motive, Harmon, Baker, Wray and E&Y. The Complaint
alleged that, during the period June 24, 2004 through October 26, 2005,
inclusive (the “Class Period”), the Defendants, in connection with Motive’s June
2004 initial public offering (“IPO”) and during the Company’s first year as a
publicly traded entity, issued materially false and misleading statements
regarding

 

1 Schiffrin & Barroway, LLP has since changed its name to Schiffrin Barroway
Topaz & Kessler, LLP.

 

- 2 -



--------------------------------------------------------------------------------

the Company’s operations and financial condition. The Complaint further asserted
that, as a result of Defendants’ alleged conduct, the price of Motive common
stock was artificially inflated, causing damage to Lead Plaintiffs and the other
members of the Class (defined below) who purchased or otherwise acquired Motive
common stock during the Class Period;

D. On April 18, 2007, the Defendants filed motions to dismiss the Complaint.
Lead Plaintiffs filed an omnibus memorandum in opposition to Defendants’ motions
to dismiss on July 9, 2007. Defendants filed reply memoranda in support of their
motions to dismiss on August 30 and 31, 2007. Defendants’ motions to dismiss
were subsequently withdrawn without prejudice to Defendants refiling same;

E. Lead Plaintiffs and the Settling Defendants, by and through their respective
counsel, began discussing a possible resolution of the Action during the Summer
of 2007 and participated in a formal mediation with the assistance of the
Honorable Edward A. Infante (ret.) on October 8, 2007. At this mediation, the
Settling Parties reached a tentative agreement to settle the Action;

F. The Settling Defendants have denied and continue to deny that they have
committed any act or omission giving rise to any liability and/or violation of
law. Nonetheless, the Settling Defendants are entering into this Settlement to
eliminate the burden and expense of further litigation, and therefore, have
determined that it is desirable that the Action be fully and finally settled in
the manner and upon the terms and conditions set forth in this Stipulation. The
Settling Parties to this Stipulation recognize that the Action is being
voluntarily settled after extensive arm’s-length negotiation and after advice of
counsel, and that the terms of the Settlement are fair, adequate and reasonable;

 

- 3 -



--------------------------------------------------------------------------------

G. Co-Lead Counsel have conducted an extensive investigation relating to the
claims and the underlying events and transactions alleged in the Complaint.
Co-Lead Counsel’s investigation included, inter alia: (i) review and analysis of
public filings by Motive with the SEC; (ii) review and analysis of press
releases, public statements, news articles and other publications disseminated
by or concerning the systems management software industry, Motive and the
individual defendants; (iii) review and analysis of Motive’s analyst conference
calls; (iv) review and analysis of securities analysts’ reports concerning
Motive; (v) review and analysis of other publicly available information
concerning Motive and the individual defendants; (vi) interviews with
individuals, including former Motive employees, who claim to have knowledge
about the Company’s activities during the relevant time period;
(vii) consultations with accounting, audit and damages experts; and
(viii) research of the applicable law with respect to the claims asserted in the
Action and the potential defenses thereto; and

H. Based upon the investigation and negotiations as set forth above, Co-Lead
Counsel have concluded that the terms and conditions of this Stipulation are
fair, reasonable and adequate to Lead Plaintiffs and the Class, and in their
best interests, and have agreed to settle the claims raised in the Action
pursuant to the terms and provisions of this Stipulation, after considering,
among other things (i) the benefits that Lead Plaintiffs and the members of the
Class will receive from settlement of the Action and (ii) the attendant risks of
litigation; and (iii) the difficulties, expense and delays inherent in such
litigation.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead Plaintiffs
(individually and on behalf of each of the Class Members), and the Settling
Defendants, by and through their respective counsel of record, that, subject to
the approval of the Court, the Action and the Released Claims (defined below)
shall be finally and fully compromised, settled and released, and the Action
shall be dismissed with prejudice, upon and subject to the terms and conditions
of the Stipulation, as follows:

 

- 4 -



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF SETTLEMENT

 

  1. Definitions

As used in the Stipulation, the following terms have the meanings specified
below:

1.1 “Authorized Claimant” means a Class Member (as defined below), who submits a
timely and valid Proof of Claim and Release form to the Claims Administrator (as
defined below).

1.2 “Claims Administrator” means A.B. Data, Ltd.

1.3 “Class” or “Class Member” means all persons and entities who purchased or
otherwise acquired the common stock of Motive between June 24, 2004 and
October 26, 2005, inclusive. Excluded from the Class are the Settling
Defendants, the officers and directors of the Company, at all relevant times,
members of their immediate families and their legal representatives, heirs,
successors and assigns and any affiliates or entities in which the Settling
Defendants have or had a controlling interest.

1.4 “Class Period” means the period between June 24, 2004 and October 26, 2005,
inclusive.

1.5 “Co-Lead Counsel” means the law firms of Schiffrin Barroway Topaz & Kessler,
LLP and Federman & Sherwood.

1.6 “Defendants” means, collectively, Motive, Inc., Scott L. Harmon, Paul M.
Baker, R. Logan Wray, Eric J. Jones, Michael LaVigna, Michael J. Maples, Thomas
Meredith, David Sikora, John D. Thornton, and E&Y.

 

- 5 -



--------------------------------------------------------------------------------

1.7 “District Court” or “Court” means the United States District Court for the
Western District of Texas.

1.8 “Effective Date of Settlement” or “Effective Date” means the first date by
which all of the events and conditions specified in ¶9.1 of the Stipulation have
occurred.

1.9 “Ernst & Young” or “E&Y” means Defendant Ernst & Young.

1.10 “Escrow Agent” means JP Chase Morgan Bank, N.A.

1.11 “Escrow Agreement” means that certain Escrow Agreement to be entered into
by and between the Escrow Agent and Co-Lead Counsel, on behalf of Lead
Plaintiffs, pursuant to which the Escrow Agent shall hold the Settlement Shares
and the Settlement Cash.

1.12 “Final” means: (i) if no appeal is timely filed, the expiration date of the
time for the filing or noticing of an appeal from the Order and Final Judgment,
or (ii) if an appeal is timely filed: (a) the later of the date of final
affirmance of the Order and Final Judgment on appeal, the expiration of the time
for a petition for a writ of certiorari to review the affirmance, a denial of
certiorari that has been timely sought or, if certiorari is granted, the date of
final affirmance of the Order and Final Judgment following review pursuant to
that grant, or (b) the date of final dismissal of any appeal from the Order and
Final Judgment or the final dismissal of any proceeding on certiorari to review
the Order and Final Judgment.

1.13 “Final Settlement Approval” means an order by the United States District
Court for the Western District of Texas finally approving the terms of this
Stipulation pursuant to FED.R.CIV.P. 23(e)(l)(A).

1.14 “Lead Plaintiffs” means Lisa St. Aubin, Sara Jackson and the City of
Bethleham Aggregated Pension Fund.

 

- 6 -



--------------------------------------------------------------------------------

1.15 “Notice” means the Notice of Pendency of Class Action and Proposed Partial
Settlement of Class Action and Complete Settlement of Derivative Action and
Motion for Attorneys’ Fees and Expenses which is to be sent to members of the
Class, substantially in the form attached hereto as Exhibit A-1.

1.16 “Notice Order” means the order preliminarily approving the Settlement and
directing notice thereof to the Class, substantially in the form attached hereto
as Exhibit A.

1.17 “Order and Final Judgment” means the order to be rendered by the Court
approving the Settlement, substantially in the form attached hereto as Exhibit
B.

1.18 “Person” means an individual, corporation, partnership, limited
partnership, association, joint stock company, estate, legal representative,
trust, unincorporated association, government or any political subdivision or
agency thereof, and any business or legal entity and their spouses, heirs,
predecessors, successors, representatives, or assignees.

1.19 “Plaintiffs” means, collectively, Lead Plaintiffs and the members of the
Class.

1.20 “Plaintiffs’ Counsel” means any counsel representing any Plaintiff in this
Action.

1.21 “Preliminary Settlement Approval” means an order by the United States
District Court for the Western District of Texas preliminarily approving the
terms of this Stipulation and ordering that notice be issued to the Class
pursuant to FED.R.CIV.P. 23(e)(l)(B).

1.22 “Proof of Claim” means the proposed Proof of Claim and Release form
substantially in the form attached hereto as Exhibit A-2.

1.23 “Publication Notice” means the Summary Notice of Proposed Partial
Settlement of Class Action and Complete Settlement of Derivative Action and
Settlement Hearing for publication substantially in the form attached hereto as
Exhibit A-3.

 

- 7 -



--------------------------------------------------------------------------------

1.24 “Released Claims” means all claims (including “Unknown Claims” as defined
in ¶1.32 hereof), demands, rights, liabilities, and causes of action of every
nature and description whatsoever, whether known or unknown, whether or not
concealed or hidden, asserted or that could have been asserted by Lead
Plaintiffs or any Class Member against the Released Persons, including without
limitation, claims for negligence, gross negligence, breach of fiduciary duty,
violation of any state or federal securities laws, or violations or any other
state or federal statutes, rules or regulations, arising out of, or relating to,
or in connection with the facts, transactions, events, occurrences, disclosures,
statements, omissions or failures to act which were asserted or could have been
asserted in this Action, and which relate to the purchase or acquisition of
Motive common stock during the Class Period. Released Claims shall not include
any claims that Lead Plaintiffs or any Class Member may have against E&Y.

1.25 “Released Persons” means each and all of the Settling Defendants and their
respective past or present directors, officers, employees, partners, insurers,
co-insurers, reinsurers, agents, representatives, controlling shareholders,
attorneys, investment advisors, investment bankers, personal or legal
representatives, predecessors, successors, parents, subsidiaries, divisions,
joint ventures, assigns, spouses, heirs, related or affiliated entities, any
entity in which a Settling Defendant has a controlling interest, any retirement
plans, any members of a Settling Defendant’s immediate family, or any trust of
which a Settling Defendant is the settlor of or which is for the benefit of a
Settling Defendant’s family, provided, however, that Released Persons shall
specifically not include E&Y or any agent or employee of E & Y.

1.26 “Released Settling Defendants’ Claims” means any and all claims, rights or
causes of action or liabilities whatsoever, whether based on federal, state,
local, statutory or common law or any other law, rule or regulation, including
both known claims and Unknown

 

- 8 -



--------------------------------------------------------------------------------

Claims, that have been or could have been asserted in the Action or any forum by
the Settling Defendants or any of them or the successors and assigns of any of
them against Lead Plaintiffs, any Class Member, Co-Lead Counsel, or any
Plaintiffs’ Counsel, which arise out of or relate in any way to the institution,
prosecution, or settlement of the Action (except for claims to enforce the
Settlement).

1.27 “Settlement” means the partial settlement contemplated by this Stipulation.

1.28 “Settlement Fund” means (i) the principal amount of $7 million in cash (the
“Settlement Cash”) plus all interest earned thereon, plus (ii) 2.5 million
shares of Motive common stock issued pursuant to and in accordance with
Section 3(a)(10) of the Securities Act and, if applicable, provisions of the
Texas Securities Act (the “Settlement Stock”).

1.29 “Settling Defendants” means, collectively, Motive, Inc., Scott L. Harmon,
Paul M. Baker, R. Logan Wray, Eric J. Jones, Michael LaVigna, Michael J. Maples,
Thomas Meredith, David Sikora and John D. Thornton.

1.30 “Settling Defendants’ Counsel” means Wilson Sonsini Goodrich & Rosati,
P.C., Fulbright & Jaworski L.L.P. and Akin Gump Strauss Hauer & Feld LLP.

1.31 “Settling Parties” means each of the Settling Defendants and the Lead
Plaintiffs, on behalf of themselves and the Class Members. Settling Parties
specifically does not include E&Y or any agent or employee of E & Y.

1.32 “Unknown Claims” means (i) all claims, demands, rights, liabilities, and
causes of action of every nature and description which Lead Plaintiffs or any
Class Member does not know or suspect to exist in his, her or its favor at the
time of the release of the Released Persons which, if known by him, her or it,
might have affected his, her or its settlement with and release of the Released
Persons, of might have affected his, her or its decision not to object to the
Settlement;

 

- 9 -



--------------------------------------------------------------------------------

and (ii) all claims, demands, rights, liabilities, and causes of action of every
nature and description which any Settling Defendant does not know or suspect to
exist in his, her or its favor at the time of the release of the Released
Settling Defendants’ Claims which, if known by him, her or it, might have
affected his, her or its settlement and release of the Released Settling
Defendants’ Claims. With respect to any and all Released Claims and Released
Settling Defendants’ Claims, the Settling Parties stipulate and agree that, upon
the Effective Date, the Settling Parties shall expressly waive, and each Class
Member shall be deemed to have waived, and by operation of the Order and Final
Judgment shall have expressly waived, any and all provisions, rights and
benefits of common law, which are similar, comparable or equivalent to
California Civil Code §1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The Settling Parties or the Class Members may hereafter discover facts in
addition to or different from those which he, she or it now knows or believes to
be true with respect to the subject matter of the Released Claims or the
Released Settling Defendants’ Claims, but the Settling Parties shall expressly
fully, finally and forever settle and release, and each Class Member, upon the
Effective Date of this Settlement, shall be deemed to have, and by operation of
the Order and Final Judgment shall have, fully, finally, and forever settled and
released, any and all Released Claims and Released Settling Defendants’ Claims.
The Settling Parties acknowledge, and each of the Class Members by operation of
law shall be deemed to have acknowledged, that the inclusion of “Unknown Claims”
in the definition of Released Claims and Released Settling Defendants’ Claims
was separately bargained for and was a key element of the Settlement.

 

- 10 -



--------------------------------------------------------------------------------

  2. The Settlement Consideration

 

  (a) Settlement Cash

2.1 Within ten (10) business days after Preliminary Settlement Approval, and
subject to receipt from Co-Lead Counsel of full and complete wiring instructions
and an executed form W-9 for the owner of the account into which the transfer of
settlement funds is to be made, the Settling Defendants shall pay, or cause to
be paid, Seven Million Dollars ($7,000,000) in cash (the “Settlement Cash”) into
an interest-bearing escrow account managed by the Escrow Agent for the benefit
of the Class.

 

  (b) Settlement Stock

2.2 Within five (5) business days after the Court has entered the Order and
Final Judgment, Motive shall cause 2.5 million shares of Motive common stock,
issued pursuant to and in accordance with Section 3(a)(10) of the Securities Act
and applicable provisions of the Texas Securities Act, and evidenced by a
certificate registered in the name of the Motive Securities Litigation
Settlement Fund, and containing the restrictive legends contemplated by 2.3
below, to be delivered to the Escrow Agent and shall be held thereby in
accordance with the provisions of 2.3 below and the Escrow Agreement. The number
of shares of Settlement Stock issuable and deliverable under this 2.2 shall be
adjusted to give effect to any stock split, stock dividend, recapitalization,
subdivision, reclassification, combination, share exchange or similar
transaction with respect to the outstanding common stock of Motive that occurs
prior to the issuance and delivery of such shares to the Escrow Agent. In the
event that Motive’s common stock has been converted into or exchanged for cash
and/or other assets or securities (collectively, “Merger Consideration”), in
connection with a merger, consolidation, reorganization, asset sale,
dissolution, tender offer or similar transaction that occurs prior to the
appointed time for delivery of the Settlement Stock to the Escrow Agent under
this 2.2, Motive’s obligation under this 2.2 shall thereupon automatically
become an obligation to

 

- 11 -



--------------------------------------------------------------------------------

deliver to the Escrow Agent that portion of the Merger Consideration into which
2.5 million shares of Motive common stock shall have been converted or exchanged
in connection with such transaction.

2.3 The Settlement Stock shall be duly and validly issued, fully paid,
non-assessable and free from all liens and encumbrances, other than those
restrictions and conditions that are set forth in this Stipulation, and the
Settling Parties stipulate and request the Court to find and order in the Order
and Final Judgment, among other things, that the Settlement Stock is exempt from
registration under Section 3(a)(10) of the Securities Act and applicable
provisions of the Texas Securities Act. The Settlement Stock shall be held by
the Escrow Agent, as agent for the Class, in accordance with the terms and
conditions of this Stipulation and the Escrow Agreement and, notwithstanding
anything to the contrary herein or therein, may not be transferred or assigned
by the Escrow Agent in any manner whatsoever except upon the occurrence, if
ever, of the following events: (1) at such time, if any, as Motive’s common
stock shall again be listed or otherwise admitted to trading on a national
securities exchange such that Motive’s common stock shall again be a “covered
security,” as defined in The National Securities Markets Improvement Act of 1996
(“NSMIA”), and thus entitled to the federal preemption of state securities laws
provided for in such Act, the Escrow Agent may distribute any then remaining
shares of Settlement Stock to the Authorized Claimants in accordance with
procedures set forth elsewhere in this Stipulation and the instruction of
Co-Lead Counsel, consistent with this Stipulation; or (2) at such time, if any,
as the Settlement Stock may be converted (upon a merger, consolidation,
reorganization, asset sale, dissolution, tender offer or similar transaction
involving Motive) into cash or other assets or securities that qualify as a
“covered security,” as defined in NSMIA, the Escrow Agent may distribute the
cash or other assets or securities to the Authorized

 

- 12 -



--------------------------------------------------------------------------------

Claimants in accordance with the procedures set forth elsewhere in this
Stipulation, provided, however, that if the Settlement Stock is converted
(whether before or after its delivery to the Escrow Agent under 2.2) into Merger
Consideration, the Escrow Agent may not transfer or assign any of the cash
and/or securities unless and until the Settlement has become Final in accordance
with 9.1 hereof. The certificate issued by Motive to evidence the Settlement
Stock shall contain a restrictive legend setting forth the foregoing transfer
restrictions and noting that the Settlement Stock is being held by the Escrow
Agent in its capacity as such pursuant to and in accordance with this
Stipulation and the Escrow Agreement.

 

  (c) Confirmatory Discovery

2.4 The Settling Defendants have produced to Co-Lead Counsel all documents
Motive produced to the SEC in connection with the SEC inquiry and/or
investigation the Company announced on or about November 14, 2005. The Settling
Defendants have also made available for interviews by Co-Lead Counsel Paul M.
Baker, the former Chief Financial Officer of Motive, and Mike Fitzpatrick, the
current Chief Financial Officer of Motive.

 

  (d) The Escrow Agent

2.5 The Escrow Agent may invest the Settlement Cash in instruments with
maturities of less than one year backed by the full faith and credit of the
United States Government or fully insured by the United States Government and
shall reinvest the proceeds of these instruments as they mature in similar
instruments at their then-current market rates.

2.6 The Escrow Agent shall not disburse the Settlement Cash or the Settlement
Stock except as provided in this Stipulation, the Escrow Agreement or by an
order of the Court following joint notice by Co-Lead Counsel, or with the
written agreement of counsel for the Settling Defendants and their insurer.

 

- 13 -



--------------------------------------------------------------------------------

2.7 Subject to further order and/or direction as may be made by the Court, the
Escrow Agent is authorized to execute such transactions on behalf of the Class
Members as are consistent with the terms of this Stipulation, subject, however,
to the transfer restrictions on the Settlement Shares set forth in ¶2.3 of this
Stipulation.

2.8 The Settlement Fund held by the Escrow Agent shall be deemed and considered
to be in custodia legis of the Court, and shall remain subject to the
jurisdiction of the Court, until such time as the Settlement Fund shall be
distributed pursuant to this Stipulation and/or further order(s) of the Court.

2.9 Following receipt of the Settlement Cash pursuant to ¶2.1 hereof, the Escrow
Agent may establish a “Class Notice and Administration Fund,” and may deposit up
to $100,000 from the Settlement Cash into the Class Notice and Administration
Fund. The Class Notice and Administration Fund may be used by Co-Lead Counsel to
pay costs and expenses reasonably and actually incurred in connection with
providing notice to the Class, locating Class Members, soliciting claims by
Class Members, assisting with the filing of claims by Class Members,
administering and distributing the Net Settlement Fund to Authorized Claimants,
processing Proofs of Claim, and paying escrow fees and costs, if any (“Notice
and Administration Costs”) without further authorization. The Class Notice and
Administration Fund may also be invested and earn interest as provided for in
¶2.5 of this Stipulation. Notice and Administration Costs that exceed $100,000
may be paid from the Settlement Fund only after the Effective Date upon Co-Lead
Counsel’s authorization and without further order of the Court or approval of
the Settling Defendants.

 

- 14 -



--------------------------------------------------------------------------------

  3. Taxes

3.1 (a) The Settling Parties, and the Escrow Agent agree to treat the Settlement
Fund as being at all times a “qualified settlement fund” within the meaning of
Treas. Reg. §1.468B-1. In addition, A.B. Data shall timely make such elections
as may be necessary or advisable to carry out the provisions of this ¶3.1,
including the “relation-back election” (as defined in Treas. Reg. §1.468B-1)
back to the earliest permitted date. Such elections shall be made in compliance
with the procedures and requirements contained in such regulations.

(b) For the purpose of §1.468B of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder, the “administrator” shall be A.B.
Data. A.B. Data shall timely and properly file all informational and other tax
reports and returns necessary or advisable with respect to the Settlement Fund
(including without limitation the returns described in Treas. Reg.
§1.468B-2(k)). Such returns (as well as the elections described in
¶3.1(a) hereof) shall be consistent with this ¶3.1 and in all events shall
reflect that all Taxes (including but not limited to any federal, state, or
local Taxes, and any estimated Taxes, interest, or penalties) on the income
earned by the Settlement Fund shall be paid out of the Settlement Fund as
provided in ¶3.1(c) hereof.

(c) All (i) taxes on the income of the Settlement Fund; and (ii) expenses and
costs incurred in connection with the taxation of the Settlement Fund
(including, without limitation, expenses of tax attorneys and accountants)
(collectively, “Taxes”) shall be paid out of the Settlement Cash, shall be
considered to be a cost of administration of the Settlement and shall be timely
paid by A.B. Data without prior order of the Court. A.B. Data shall be obligated
(notwithstanding anything herein to the contrary) to withhold from distribution
to Authorized Claimants any funds necessary to pay such amounts including the
establishment of adequate

 

- 15 -



--------------------------------------------------------------------------------

reserves for any Taxes (as well as any amounts that may be required to be
withheld under Treas. Reg. §1.468B-2(1)(2)). The Settling Defendants and the
Released Persons shall have no liability or responsibility for the payment of
any Taxes. The Settlement Fund shall indemnify and hold each of the Settling
Defendants and Released Persons harmless for any Taxes (including, without
limitation, Taxes payable by reason of any payment made to or for the benefit of
the Class hereunder, and Taxes payable by reason of any such indemnification).
The Settling Parties agree to cooperate with the Escrow Agent and A.B. Data,
each other, and their tax attorneys and accountants to the extent reasonably
necessary to carry out the provisions of this ¶3.1.

(d) For the purpose of this ¶3.l, references to the Settlement Fund shall
include both the Settlement Fund and the Class Notice and Administration Fund
and shall also include any earnings thereon.

 

  4. Notice Order and Settlement Hearing

4.1 As soon as practicable following execution of the Stipulation, Co-Lead
Counsel shall submit the Stipulation together with its exhibits to the Court and
shall apply for entry of an order (the “Notice Order”), substantially in the
form of Exhibit A hereto, requesting, inter alia, Preliminary Settlement
Approval and approval for the mailing of a settlement notice (the “Notice”) and
publication of a summary notice, substantially in the forms of Exhibits A-l and
A-3 attached hereto. The Notice shall include the general terms of the
Settlement, the proposed Plan of Allocation, the general terms of the Fee and
Expense Application (as defined in ¶8.l below), and the date of the Settlement
Hearing (as defined in ¶4.2 below).

4.2 Co-Lead Counsel shall request that, after notice is given to the Class, the
Court hold a hearing (the “Settlement Hearing”) and provide Final Settlement
Approval for the Action with respect to the Settling Parties as set forth
herein. At or after the Settlement Hearing, Co-Lead Counsel also will request
that the Court approve the proposed Plan of Allocation and the Fee and Expense
Application.

 

- 16 -



--------------------------------------------------------------------------------

4.3 The Settling Parties intend that the Settlement Stock shall be subject to
the availability of the exemption from registration under Section 3(a)(10) of
the Securities Act and shall not be subject to registration or qualification
under applicable provisions of the Texas Securities Act. As a result: (i) the
Settlement Hearing shall include a hearing on the fairness of the terms and
conditions of this Stipulation and the issuance of the Settlement Stock issued
pursuant hereto; (ii) all Persons to whom any Settlement Stock is to be issued
must receive notice of the Settlement Hearing and of the right to be heard at
such hearing; (iii) the Court must be advised prior to the hearing that
registration of the Settlement Stock under the Securities Act, as amended, will
not be required by virtue of the approval of this Stipulation and the issuance
of the Settlement Stock; and (iv) in the Settlement Hearing, the Court shall
rule on the fairness of the terms and conditions of this Stipulation and the
issuance of the Settlement Stock.

 

  5. Releases

5.1 The obligations incurred pursuant to this Stipulation shall be in full and
final disposition of the Action, any and all Released Claims against all
Released Persons, and any and all Released Settling Defendants’ Claims.

5.2 Upon the Effective Date of this Settlement, Lead Plaintiffs and each of the
Class Members shall be deemed to have, and by operation of the Order and Final
Judgment shall have, fully, finally, and forever released, relinquished and
discharged all Released Claims against the Released Persons, whether or not such
Class Member executes and delivers a Proof of Claim and Release Form.

 

- 17 -



--------------------------------------------------------------------------------

5.3 Excluding Class Members who timely and validly opt out of the Settlement,
all Class Members shall be bound by the releases set forth in the Order and
Final Judgment whether or not they submit a valid and timely Proof of Claim and
Release, and shall forever be enjoined from prosecuting the Released Claims.

5.4 Upon the Effective Date of this Settlement, each of the Released Persons, on
behalf of themselves and their successors and assigns, shall also release and
forever discharge each and every of the Released Settling Defendants’ Claims,
and shall forever be enjoined from prosecuting the Released Settling Defendants’
Claims.

 

  6. Administration and Calculation of Claims, Final Awards, and Supervision and
Distribution of Settlement Fund

6.1 The Claims Administrator, subject to such supervision and direction of the
Court and/or Co-Lead Counsel as may be necessary or as circumstances may
require, shall administer and calculate the claims submitted by Class Members
and shall oversee distribution of the Net Settlement Fund, subject to the
transfer restrictions on the Settlement Stock set forth in ¶2.3 hereof, to
Authorized Claimants.

6.2 The Settling Defendants and Released Persons shall have no liability,
obligation or responsibility for the administration of the Settlement or the
distribution of the Net Settlement Fund, except for: (i) the funding obligations
as set forth in ¶¶2.1 and 2.2 herein; and (ii) to provide the Claims
Administrator Motive’s transfer agent’s transfer records showing last known
names and addresses of record transferees of Motive common stock during the
Class Period for purpose of giving direct mail notices to Class Members within
three (3) calendar days of entry of the Notice Order. The Settling Defendants
shall provide this information at no cost to Co-Lead Counsel, Lead Plaintiffs or
the Class.

 

- 18 -



--------------------------------------------------------------------------------

6.3 Subject to the transfer restrictions on the Settlement Stock set forth in
¶2.3 hereof, the Settlement Fund shall be applied as follows:

(a) to pay Co-Lead Counsel’s attorneys’ fees and expenses with interest thereon
(the “Fee and Expense Award”);

(b) to pay all the costs and expenses reasonably and actually incurred in
connection with providing notice to the Class, locating Class Members,
soliciting claims by Class Members, assisting with the filing of claims by Class
Members, administering and distributing the Net Settlement Fund to Authorized
Claimants, processing Proof of Claim and Release forms, and paying escrow fees
and costs, if any;

(c) to pay the Taxes described in ¶3.1 hereof, and escrow fees and costs; and

(d) to distribute the amount of the Settlement Fund remaining after the payments
described in (a) through (c) above (the “Net Settlement Fund”) to Authorized
Claimants as allowed by this Stipulation, the Escrow Agreement, the Plan of
Allocation and the Court.

6.4 Upon the Effective Date and thereafter, and in accordance with the terms of
this Stipulation, the Escrow Agreement, the Plan of Allocation, or such further
approval and further order(s) of the Court as may be necessary or as
circumstances may require, the Net Settlement Fund shall be distributed to
Authorized Claimants, subject to and in accordance with ¶¶6.5-6.8 hereof.

6.5 Within one hundred twenty (120) days after the mailing of the Notice or such
other time as may be set by the Court, each Person claiming to be an Authorized
Claimant shall be required to submit to the Claims Administrator a completed
Proof of Claim, substantially in the form of Exhibit A-2 attached hereto, signed
under penalty of perjury and supported by such documents as are specified in the
Proof of Claim and as are reasonably available to the Authorized Claimant.

 

- 19 -



--------------------------------------------------------------------------------

6.6 Except as otherwise ordered by the Court, all Class Members who fail to
timely submit a Proof of Claim within such period, or such other period as may
be ordered by the Court, or otherwise allowed, shall be forever barred from
receiving any payments pursuant to the Stipulation and the Settlement set forth
herein, but will in all other respects be subject to and bound by the provisions
of the Stipulation, the releases contained herein, and the Order and Final
Judgment. Notwithstanding the foregoing, Co-Lead Counsel may, in their
discretion, accept for processing late submitted claims so long as the
distribution of the Net Settlement Fund to Authorized Claimants is not
materially delayed.

6.7 The Net Settlement Fund shall be distributed to the Authorized Claimants
substantially in accordance with a Plan of Allocation to be described in the
Notice and approved by the Court. The Settling Defendants take no position with
respect to the Plan of Allocation or such other plan of allocation as may be
approved by the Court and shall have no responsibility or liability whatsoever
with respect to such plan of allocation.

(a) Each Authorized Claimant shall be allocated a pro rata share of the Net
Settlement Fund based on his, her or its claim compared to the claims of all
Authorized Claimants. Co-Lead Counsel shall have the discretion to request the
Court to preclude recovery by Authorized Claimants who will receive less than
$10.00 as their pro rata share of the Net Settlement Fund. The Settling
Defendants shall have no interest in the Settlement Fund from and after the
Effective Date, including any interest accrued on such funds from the date
deposited into the Escrow Account. The Settling Defendants shall have no
involvement in or responsibility for reviewing or challenging the distributions
of the proceeds of the Net Settlement Fund to Authorized Claimants.

 

- 20 -



--------------------------------------------------------------------------------

(b) If any portion of the Net Settlement Fund remains in the Net Settlement Fund
by reason of return mail, uncashed checks or otherwise, then the following steps
shall be taken six (6) months after the initial distribution of the Net
Settlement Fund:

(i) The Claims Administrator shall confirm that it has made all reasonable and
diligent efforts to have Authorized Claimants who are entitled to participate in
the distribution of the Net Settlement Fund to timely cash their distribution
checks;

(ii) The Claims Administrator, proportionate to the initial distribution, shall
re-distribute any unclaimed settlement proceeds, after payment of any unpaid
costs or fees incurred in administering the Net Settlement Fund for such
re-distribution, to Class Members who have cashed their checks and who would
receive at least $10.00 from such re-distribution; and

(iii) If after six (6) months after such re-distribution any funds shall remain
of the unclaimed settlement proceeds, Co-Lead Counsel shall donate any funds
remaining in the Net Settlement Fund to a non-sectarian, not-for-profit
501(c)(3) organization chosen by Co-Lead Counsel and approved by the Court.

6.8 No Person shall have any claim against Lead Plaintiffs, Co-Lead Counsel or
the Claims Administrator based on distributions made substantially in accordance
with the Stipulation and the Settlement contained therein, the Plan of
Allocation or further order(s) of the Court. No Person shall have any claim
whatsoever against Settling Defendants, Settling Defendants’ Counsel, or any
Released Persons arising from or related to any distributions made, or not made,
from the Settlement Fund.

 

- 21 -



--------------------------------------------------------------------------------

6.9 It is understood and agreed by the Settling Parties that any proposed Plan
of Allocation of the Net Settlement Fund including, but not limited to, any
adjustments to an Authorized Claimant’s claim set forth therein, is not a part
of the Stipulation and is to be considered by the Court separately from the
Court’s consideration of the fairness, reasonableness and adequacy of the
Settlement set forth in the Stipulation, and any order or proceeding relating to
the Plan of Allocation shall not operate to terminate or cancel the Stipulation
or affect the finality of the Court’s Order and Final Judgment approving the
Stipulation and the Settlement set forth therein, or any other orders entered
pursuant to the Stipulation.

 

  7. Rights of Exclusion or Objection

7.1 Any Person may seek to be excluded from the Class and the Settlement
provided for by this Stipulation by submitting a written request for exclusion
in conformity with the requirements stated in the Notice. Any Class Member so
excluded shall not be bound by the terms of the Settlement, nor entitled to any
of its benefits, and shall not be bound by any Order of Final Judgment and/or
other order of the Court entered herein, whether pursuant to this Stipulation or
otherwise.

7.2 Any Class Member who does not exclude himself, herself or itself from the
Class and the Settlement shall have the right to submit written objections
concerning the Settlement, Plan of Allocation and/or Co-Lead Counsel’s
application for attorneys’ fees and expenses, which objections shall state all
of the reasons for the objections (e.g., a mere statement that “I object” shall
not be deemed sufficient). All Persons desiring to attend the Settlement Hearing
and be heard as objectors must have filed written objections as provided herein,
as a condition of appearing and being heard at such hearing. Any Class Member
who does not timely file a written objection pursuant to this paragraph and the
Notice shall not be permitted to object at the Settlement Hearing, and shall be
foreclosed from objecting to, challenging or otherwise seeking review of the
Settlement, Plan of Allocation or award of attorneys’ fees and expenses by
appeal or otherwise, in this Action or in any other action.

 

- 22 -



--------------------------------------------------------------------------------

7.3 To retract or withdraw a request for exclusion, a member of the Class must
file a written notice with the Claims Administrator stating the Person’s desire
to retract or withdraw his, her, or its request for exclusion and that Person’s
desire to be bound by any judgment or settlement in this Action; provided,
however, that the filing of such written notice may be effected by Co-Lead
Counsel. Co-Lead Counsel shall promptly notify Settling Defendants’ Counsel of
any retraction or withdrawal of a request for exclusion.

 

  8. Co-Lead Counsel’s Attorneys’ Fees and Reimbursement of Expenses

8.1 Co-Lead Counsel may submit an application or applications (the “Fee and
Expense Application”) for distributions to them from the Settlement Fund for an
award of attorneys’ fees and reimbursement of expenses incurred in connection
with prosecuting the Action, plus any interest on such attorneys’ fees and
expenses at the same rate and for the same periods as earned by the Settlement
Fund (until paid). Co-Lead Counsel reserve the right to make additional
applications for fees and expenses incurred.

8.2 The attorneys’ fees, expenses and costs, as awarded by the Court, shall be
paid to Co-Lead Counsel from the Settlement Fund, as ordered, immediately after
the Court executes an order awarding such fees and expenses, regardless of any
appeal filed, provided that if the Order and Final Judgment is reversed or
modified on appeal, or if the fees, expenses and costs awarded are reduced or
revoked following appeal, then Co-Lead Counsel and Plaintiffs’ Counsel shall
within five (5) business days of such reversal or modification return to the
Settlement Fund the difference between the fees, expenses and costs awarded and
the fees, expenses and costs, if any, ultimately approved by any appellate
court; and if the Order and Final Judgment does not become Final, then Co-Lead
Counsel and Plaintiffs’ Counsel shall return to the Settlement Fund

 

- 23 -



--------------------------------------------------------------------------------

within five (5) business days of any request to do so by counsel for Motive, all
fees, expenses and costs previously awarded, less amounts permitted to be and
actually expended pursuant to ¶2.9 Co-Lead Counsel shall have sole discretion in
the allocation of attorneys’ fees among Plaintiffs’ Counsel. The Settling
Defendants shall have no responsibility or liability whatsoever with respect to
such allocation of attorneys’ fees among Plaintiffs’ Counsel.

8.3 The procedure for and the allowance or disallowance by the Court of any
application(s) by Co-Lead Counsel for attorneys’ fees and expenses to be paid
out of the Settlement Fund are not part of the Settlement, and are to be
considered by the Court separately from the Court’s consideration of the
fairness, reasonableness, and adequacy of the Settlement, and any order or
proceeding relating to the Fee and Expense Application, or any appeal from any
order relating thereto or reversal or modification thereof, shall not operate to
terminate or cancel the Stipulation, or affect or delay the finality of the
Order and Final Judgment approving the Settlement.

 

  9. Conditions of Settlement, Effect of Disapproval, Cancellation or
Termination

9.1 The Effective Date of the Stipulation shall be the date upon which all of
the following shall have occurred:

(a) approval of the Settlement by the Company’s Board of Directors or a duly
appointed and acting special committee thereof;

(b) funding in conformity with ¶2.1 hereof;

(c) the Court has held a hearing on the fairness of the terms and conditions of
this Stipulation and the issuance of the Settlement Stock issued pursuant
hereto;

(d) all Persons to whom any Settlement Stock is to be issued receive notice of
the Settlement Hearing and of the right to be heard at such hearing;

 

- 24 -



--------------------------------------------------------------------------------

(e) the Court approves the fairness of the terms and conditions of the
Settlement and the issuance of the Settlement Stock to the Escrow Agent and also
approves the restrictions on the actual transfer, distribution or assignment of
the Settlement Stock by the Escrow Agent;

(f) the Court has entered the Notice Order, as required by ¶4.l hereof;

(g) the Court has entered the Order and Final Judgment or a judgment
substantially similar in all material respects to the Order and Final Judgment
attached hereto as Exhibit B;

(h) the Order and Final Judgment has become Final; and

(i) funding in conformity with ¶2.2 hereof;

9.2 Simultaneously herewith, Motive and the Lead Plaintiffs (individually and on
behalf of the Class) have entered into a “Supplemental Agreement Regarding
Requests for Exclusion” setting forth, among other things, certain conditions
under which this Stipulation may be withdrawn or terminated by Motive. The
Supplemental Agreement Regarding Requests for Exclusion shall not be filed prior
to the Settlement Hearing unless a dispute arises as to its terms or Motive
exercises its rights thereunder. In the event of a withdrawal from this
Stipulation by Motive pursuant to the Supplemental Agreement Regarding Requests
for Exclusion, this Stipulation shall become null and void and of no further
force and effect and the provisions of 9.5 hereof shall apply.

9.3 Upon the occurrence of all of the events referenced in ¶9.1, any and all
remaining interest or right of Settling Defendants in or to the Settlement Fund,
if any, shall be absolutely and forever extinguished. If all of the conditions
specified in ¶9.1 hereof are not met, then the Stipulation shall be canceled and
terminated subject to ¶9.4 hereof unless Co-Lead Counsel and Settling
Defendants’ Counsel mutually agree in writing within thirty (30) days of their
receipt of notice of any failed condition to proceed with the Stipulation.

 

- 25 -



--------------------------------------------------------------------------------

9.4 Except as otherwise provided herein, in the event the Settlement is
terminated or fails to become effective for any reason, then the Settling
Parties shall be deemed to have reverted to their respective status in the
Action immediately prior to October 8, 2007 and, except as otherwise expressly
provided, the Settling Parties shall proceed in all respects as if this
Stipulation and any related orders had not been entered, and any portion of the
Settlement Fund previously paid by the Settlement Defendants, together with any
interest earned on the Settlement Cash, (i) less any Taxes due with respect to
such income, and (ii) less costs of administration and notice actually incurred
whether paid or not paid but in an amount not to exceed $100,000 (the “Returned
Settlement Cash”), shall be returned within ten (10) business days to the
Settling Defendants. Within two (2) business days of receiving the Returned
Settlement Cash, the Settling Defendants shall return to any entity that
contributed to the Settlement Cash that percentage of the total Returned
Settlement Cash that equals the percentage of the total Settlement Cash paid by
the contributing entity, together with any interest earned thereon.

 

  10. Class Certification

For settlement purposes only, the Settling Defendants shall consent to: (i) the
certification of this Action as a class action pursuant to Rules 23(a) and
(b)(3) of the Federal Rules of Civil Procedure, on behalf of the Class as
defined herein; and (ii) the certification of the Lead Plaintiffs as the Class
Representatives. Such certification shall be conditioned on the Final approval
and effectiveness of this Settlement.

 

- 26 -



--------------------------------------------------------------------------------

  11. Limitations On Subsequent Claims Against Released Persons

11.1 The proposed Order and Final Judgment shall contain the following
provision: “In accordance with Section 21D-4(f)(7)(A) of the Private Securities
Litigation Reform Act of 1995, 15 U.S.C. §78u-4(f)(7)(A) (the ‘PSLRA’): (i) E&Y
is hereby permanently barred, enjoined, and restrained from commencing,
prosecuting, or asserting any claim for contribution or indemnification against
any Released Person based upon, relating to, or arising out of the Released
Claims; and (ii) the Released Persons are hereby permanently barred, enjoined,
and restrained from commencing, prosecuting, or asserting any claim for
contribution or indemnification against E&Y based upon, relating to, or arising
out of the Released Claims. In the event of a final verdict or judgment in this
Action against E&Y, the judgment reduction provision provided for in the PSLRA,
Section 21D-4(f)(7)(B), 15 U.S.C. § 78u-4(f)(7)(B), shall also apply.”

 

  12. No Admission of Wrongdoing

This Stipulation and all negotiations, statements, and proceedings in connection
herewith shall not, in any event, be construed or deemed to be evidence of an
admission or concession on the part of the Lead Plaintiffs, any Settling
Defendant, any member of the Class, or any other Person, of any liability or
wrongdoing by them, or any of them, and shall not be offered or received in
evidence in any action or proceeding (except an action to enforce this
Stipulation and settlement contemplated hereby), or be used in any way as an
admission, concession, or evidence of any liability or wrongdoing of any nature,
and shall not be construed as, or deemed to be evidence of, an admission or
concession that Lead Plaintiffs, any member of the Class, or any other Person,
has or has not suffered any damage, or as an admission or concession that this
Action may be properly certified as a class action.

 

- 27 -



--------------------------------------------------------------------------------

  13. Miscellaneous Provisions

13.1 Lead Plaintiffs, on behalf of the Class Members and their respective heirs
and assigns, acknowledge and agree that in entering into this Stipulation and
agreeing to the settlement terms contemplated herein, Lead Plaintiffs have not
relied, and are not relying, on any information, statements, assurances,
representations or warranties (written or oral) provided or made by or on behalf
of Motive with respect to the present or future value or related attributes of
Motive or the Settlement Stock.

13.2 The Settling Parties: (a) acknowledge that it is their intent to consummate
this Stipulation; and (b) agree to cooperate to the extent reasonably necessary
to effectuate and implement all terms and conditions of the Stipulation.

13.3 All of the exhibits attached hereto are hereby incorporated by reference as
though fully set forth herein.

13.4 If a case is commenced in respect to any Settling Defendant under Title 11
of the United States Code (Bankruptcy), or a trustee, receiver or conservator is
appointed under any similar law, and in the event of the entry of a final order
of a court of competent jurisdiction determining the transfer of money to the
Settlement Fund or any portion thereof by or on behalf of such Settling
Defendant to be a preference, voidable transfer, fraudulent transfer or similar
transaction and any portion thereof is required to be returned, and such amount
is not promptly deposited to the Settlement Fund by another Settling Defendant,
then, at the election of Co-Lead Counsel, the Settling Parties shall jointly
move the Court to vacate and set aside the releases given and Order of Final
Judgment entered in favor of the Settling Defendants pursuant to this
Stipulation, which releases and Order of Final Judgment shall be null and void,
and the Settling Parties shall be restored to their respective positions in the
Action immediately prior to the execution of this Stipulation and any cash
amounts in the Settlement Fund shall be returned to the Settling Defendants as
provided in ¶9.4 above.

 

- 28 -



--------------------------------------------------------------------------------

13.5 The Settling Parties intend the Settlement to be a final and complete
resolution of all disputes asserted or which could be asserted by the Class
Members against the Released Persons with respect to the Released Claims.
Accordingly, unless this Settlement does not become Final, Lead Plaintiffs, on
behalf of themselves and the Class, and the Settling Defendants agree not to
assert in any forum that the Action was brought by Lead Plaintiffs or defended
by the Settling Defendants in bad faith or without a reasonable basis. The
Settling Parties shall assert no claims of any violation of Rule 11 of the
Federal Rules of Civil Procedure relating to the prosecution, defense, or
settlement of the Action. The Settling Parties agree that the amount paid and
the other terms of the Settlement were negotiated at arm’s-length and in good
faith by the Settling Parties, and reflect a settlement that was reached
voluntarily after consultation with experienced legal counsel and after a
mediation with an experienced mediator.

13.6 This Stipulation may be amended or modified only by a written instrument
signed by or on behalf of all Settling Parties or their respective
successors-in-interest.

13.7 The headings herein are used for the purpose of convenience only and are
not meant to have legal effect.

13.8 The waiver by any Settling Party of any breach of this Stipulation by any
other Settling Party shall not be deemed a waiver of any other prior or
subsequent breach of this Stipulation.

13.9 This Stipulation, the exhibits attached hereto, and the Supplemental
Agreement Regarding Requests for Exclusion, constitute the entire agreement
among the Settling Parties hereto and no representations, warranties, or
inducements have been made to any Settling Party

 

- 29 -



--------------------------------------------------------------------------------

concerning the Stipulation, its exhibits, or the Supplemental Agreement
Regarding Requests for Exclusion, other than the representations, warranties,
and covenants contained and memorialized in such documents.

13.10 Co-Lead Counsel, on behalf of the Class, are expressly authorized by the
Lead Plaintiffs to take all appropriate action required or permitted to be taken
by the Class pursuant to the Stipulation to effectuate its terms and also are
expressly authorized to enter into any modifications or amendments to the
Stipulation on behalf of the Class which they deem appropriate.

13.11 Each counsel or other Person executing the Stipulation or any of its
exhibits on behalf of any Settling Party hereto hereby warrants that such Person
has the full authority to do so.

13.12 The Stipulation may be executed in one or more counterparts. All executed
counterparts and each of them shall be deemed to be one and the same instrument.
A complete set of original executed counterparts shall be filed with the Court.

13.13 The terms of this Stipulation shall inure to and be binding upon the
Settling Parties and their successors in interest.

13.14 This Stipulation shall not be construed more strictly against one of the
Settling Parties then another merely by virtue of the fact that it, or any part
of it, may have been prepared by counsel for one of the Settling Parties, it
being recognized that it is the result of arm’s-length negotiations.

13.15 The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of this Stipulation, and all Settling Parties hereto
submit to the jurisdiction of the Court for purposes of implementing and
enforcing the Settlement.

 

- 30 -



--------------------------------------------------------------------------------

13.16 This Stipulation and the exhibits hereto shall be considered to have been
negotiated, executed and delivered, and to be wholly performed, in the State of
Texas, and the rights and obligations of the Settling Parties shall be construed
and enforced in accordance with, and governed by, the internal, substantive laws
of the State of Texas without giving effect to that State’s choice-of-law
principles.

13.17 No press announcement, press release, or other public statement concerning
the Settlement may be made by Lead Plaintiffs or the Settling Defendants without
approval from the other, except as required by the law. The Settling Parties and
their counsel agree that they will refrain from disparaging the Settlement or
each other with respect to the Action in any press releases or statements to the
media, or in any other communications.

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys, dated December 6, 2007.

 

SCHIFFRIN BARROWAY TOPAZ

& KESSLER, LLP

/s/ Kay E. Sicides

Gregory M. Castaldo, Esq. Kay E. Sicides, Esq. Christopher L. Nelson, Esq. 280
King of Prussia Rd. Radnor, PA 19087 Telephone: (610) 667-7706 Facsimile:
(610) 667-7056 FEDERMAN & SHERWOOD

/s/ William B. Federman

William B. Federman, Esq. Stuart W. Emmons, Esq. 10205 N. Pennsylvania Avenue
Oklahoma City, OK 73120 Telephone: (405) 235-1560 Facsimile: (405)239-2112
Co-Lead Counsel for Lead Plaintiffs WILSON SONSINI GOODRICH & ROSATI, P.C.

/s/ Rodney G. Strickland, Jr.

Kieth E. Eggleton, Esq. Rodney G. Strickland, Jr., Esq. 650 Page Mill Road Palo
Alto, CA 94304-1050 Telephone: (650) 493-9300 Facsimile: (650) 493-6811

 

- 32 -



--------------------------------------------------------------------------------

Clayton Basset-Wall, Esq. WILSON SONSINI GOODRICH & ROSATI, P.C. 8911 Capital of
Texas Highway North Westech 360, Suite 3350 Austin, TX 78759-8497 Telephone:
(512) 338-5400 Facsimile: (512) 338-5499 Attorneys for Settling Defendants
Motive, Inc., Michael J. Maples, Thomas J. Meredith, David Sikora, Eric L.
Jones, Michael Lavigna, and John D. Thornton FULBRIGHT & JAWORSKI L.L.P.

/s/ M. Scott Incerto

M. Scott Incerto, Esq. 600 Congress Avenue, Suite 2400 Austin, TX 78701-2978
Telephone: (512) 474-5201 Facsimile: (512) 536-4598 Harold F. Degenhardt, Esq.
2200 Ross Avenue, Sidle 2800 Dallas, TX 75201-2784 Telephone: (214) 855-8000
Facsimile: (214) 855-8200 Attorneys for Settling Defendant Scott L. Harmon AKIN
GUMP STRAUSS HAUER & FELD LLP

/s/ Laura Moriaty

Paul R. Bessette, Esq. Michael J. Biles, Esq. Laura Moriaty, Esq. 300 West 6th
Street, Suite 2100 Austin, TX 78701 Telephone: (512) 499-6200 Facsimile:
(512) 499-6290 Attorneys for Settling Defendant Paul M. Baker and R. Logan Wray

 

- 33 -